DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form This office action is in response to the Amendment filed on 10/29/2021. Claims 1, 4-8 and 10-26 are pending in the case. Claims 2, 3 and 9 are cancelled. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments to alleviate the claim objections of claim 21 have been fully considered and are persuasive, therefore the claim objections of this claim are respectfully withdrawn. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:
A1. 	Re amended independent claim 1, Applicant argues on page 8-9 that the cited reference Carmichael does not teach or suggest the added limitations of “providing, by the at least one processor, a content command for aggregated content provided as user-selectable content items relating to two or more user-selectable menu items from the first menu and the second menu to be displayed on a content portion of the AUI display in response to a user's selection, wherein the aggregated content is adapted to 
R1. 	The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. Carmichael teaches this limitation. Carmichael teaches providing, by the at least one processor, a content command for aggregated content provided as user-selectable content items relating to two or more user-selectable menu items from the first menu and the second menu to be displayed on a content portion of the AUI display in response to a user's selection, wherein the aggregated content is adapted to be displayed on the content portion of the AUI display concurrently with the display of the first menu and the second menu in the menu portion:
The text display area provides the content that is currently selected in the menu (FIG. 3 and par. 41). 
Once the user has selected a top-level element, convey to the user the content available within the selected element (FIG. 6 and par. 53). 
A radial menu including multiple selectable media applications is displayed on the left side of the screen, and a content area is displayed concurrently on the right side of the screen. The content area includes multiple categories, such as Videos, Entertainment and News categories, corresponding to selectable items in the radial menu (FIG. 13 and par. 109-110). 
The sprocket type user interface is presented side-by-side with its contents. For example, both the social stream and the media stream may be presented side-by-side. Both of these streams may be aggregated to contain elements from a variety of services (FIG. 18A and par. 122, FIG. 19A and par. 125). 
A radial menu including multiple selectable social networking applications is displayed in the center of the screen. The first menu includes categories such as Social, Media, and the second menu includes apps such as Facebook, Twitter, and email. A content area including aggregated social networking items corresponding to selectable items in the radial menu is displayed concurrently on the left side of the screen, and a content area including aggregated media items corresponding to selectable items in the radial menu is displayed concurrently on the right side of the screen (FIG. 18B and par. 123-124, FIG. 19B and par. 125).

Claim Rejections - 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 4-5, 7, 11-13 and 15-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmichael et al (U.S. Patent Application 20120079427). 
Regarding claims 1, 24 and 26, Carmichael et al teaches a method executed by at least one processor for aggregating information adapted for output to a graphical user interface (GUI) (i.e. a menu for displaying information on a graphical user interface (FIG. 3 and par. 10)), the method comprising: 
(i.e. display a menu of commands on a user interface (FIG. 3, 13, 15)); 
providing, by the at least one processor, a second menu command for a second menu of one or more user-selectable menu items to be displayed on the menu portion of the AUI display in response to a user's selection, wherein the first menu and the second menu are adapted to be displayed concurrently (i.e. the first wheel displays categories. The user selects the “Watch“ category, and a second wheel displaying streaming apps Hulu, Netflix appears (FIG. 14 and par. 113-115). The first menu includes categories such as Social, Media, and the second menu includes apps such as Facebook, Twitter, and email (FIG. 18B and par. 123, FIG. 19B and par. 125)); and
providing, by the at least one processor, a content command for aggregated content provided as user-selectable content items relating to two or more user-selectable menu items from the first menu and the second menu to be displayed on a content portion of the AUI display in response to a user's selection, 
wherein the aggregated content is adapted to be displayed on the content portion of the AUI display concurrently with the display of the first menu and the second menu in the menu portion (i.e. the text display area provides the content that is currently selected in the menu (FIG. 3 and par. 41). Once the user has selected a top-level element, convey to the user the content available within the selected element (FIG. 6 and par. 53). A radial menu including multiple selectable media applications is displayed on the left side of the screen, and a content area is displayed concurrently on the right side of the screen. The content area includes multiple categories, such as Videos, Entertainment and News categories, corresponding to selectable items in the radial menu (FIG. 13 and par. 109-110). The sprocket type user interface is presented side-by-side with its contents. For example, both the social stream and the media stream may be presented side-by-side. Both of these streams may be aggregated to contain elements from a variety of services (FIG. 18A and par. 122, FIG. 19A and par. 125). A radial menu including multiple selectable social networking applications is displayed in the center of the screen. The first menu includes categories such as Social, Media, and the second menu includes apps such as Facebook, Twitter, and email. A content area including aggregated social networking items corresponding to selectable items in the radial menu is displayed concurrently on the left side of the screen, and a content area including aggregated media items corresponding to selectable items in the radial menu is displayed concurrently on the right side of the screen (FIG. 18B and par. 123-124, FIG. 19B and par. 125)).

  
Regarding claim 4, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the second menu of user-selectable menu items adapted to be displayed are limited to a user's top 10% most frequently used applications (i.e. the smaller version of the sprocket may include only some of these portions, for example only the ones of the portions that are most commonly used either by the user themselves or by anyone (FIG. 12 and par. 108)).  


Regarding claim 5, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the second menu of one or more user-selectable menu items comprises one or more user-selectable menu items at least one hierarchical menu level lower than the first menu (i.e. a unified presentation shows the hierarchical relationship between the multiple levels of information content and allows for the simplified navigation between the levels and causes the information to be recursively presented in a hierarchical fashion (par. 10). Determine and display sub-level elements (FIG. 8 steps 440-450 and par. 70). Display sub-level menu items (FIG. 9 and par. 71). The first wheel displays categories. The user selects the “Watch“ category, and a second wheel displaying streaming apps Hulu, Netflix appears (FIG. 14 and par. 113-115)).  


Regarding claim 7, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the second menu of one or more user-Page 296 of 3000076-0019US1selectable menu items comprises one or more applications within a particular category (i.e. the wheel may display summary categories that can be expanded (FIG. 12 and par. 108). The first wheel displays categories. The user selects the “Watch“ category, and a second wheel displaying streaming apps Hulu, Netflix appears (FIG. 14 and par. 113-115)).  


(i.e. the wheel may display summary categories that can be expanded (FIG. 12 and par. 108). The first wheel displays categories. The user selects the “Watch“ category, and a second wheel displaying streaming apps Hulu, Netflix appears (FIG. 14 and par. 113-115)).  


Regarding claim 12, Carmichael et al teaches the method of claim 11. Carmichael et al further teaches wherein the categories of applications includes one or more of: electronic mail, social media, messaging, audio/visual conferencing, and shopping (i.e. the wheel includes news, video, social, television, games, photos, weather, e-mail, check ins, text messaging, contacts, instant messaging, travel, banking, shopping, and sports (FIG. 12 and par. 108)).  


Regarding claim 13, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the content adapted to be displayed in the content portion is adapted to be displayed in a vertical orientation, further wherein the vertical orientation comprises a graphical rotating wheel (i.e. display menus arranged in vertical direction, and a rotating wheel (FIG. 13)).  


(i.e. display email message from “John Doe”, including the email body (FIG. 15B)).  


Regarding claim 16, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the content portion is adapted to display one or more of current content and additional content, further wherein the current content and additional content are adapted to be emphasized and deemphasized, respectively, on the AUI display (i.e. once the user has selected a top-level element, convey to the user the content available within the selected element. If there is new text associated with the selection, the user views that text in the text display area. The text may be presented in a scrolling, flashing, or otherwise conspicuous manner to grab the attention of the user (par. 53)).  


Regarding claim 17, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the content includes one or more of: an individual's name; a group's name; a date; a time; a subject; a message; a photo; a video; an attachment; or (i.e. the menu includes video, e-mail, text messaging, contacts, instant messaging, etc. (FIG. 12 and par. 108). Display email message (FIG. 15B)).  


Regarding claim 18, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the content portion further comprises an interactive content portion adapted to receive text-or graphical based inputs (i.e. the menu is displayed below a text area and graphics area (FIG. 3 and par. 41). Display email message from “John Doe”, including the email body (FIG. 15B)).  


Regarding claim 19, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the menu portion further comprises the first menu, a scroll zone, and one or more of a second menu of one or more user-selectable menu items and third menu of one or more user-selectable menu items, further wherein two or more of the first, second, and third menus are adapted to be displayed as a series of concentric wheels, further wherein the scroll zone is adapted rotate the one or more of the first, second, and third menus (i.e. display three concentric wheels (FIG. 14 and par. 112). The virtual wheel can be rotated (FIG. 13 and par. 109)).  


(i.e. the menu is displayed below a text area and graphics area (FIG. 3 and par. 41)).  


Regarding claim 21, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the order that the one or more user-selectable menu items are displayed is determined by at least one of a user preferences a user's previous interactions with the one or more user-selectable menu items (i.e. the smaller version of the sprocket may include only some of these portions, for example only the ones of the portions that are most commonly used either by the user themselves or by anyone; or may include summary categories that are expanded to show the categories (FIG. 12 and par. 108)).  


Regarding claim 22, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches wherein the aggregated content includes only content that the user has not previously viewed (i.e. if there is new text associated with the selection, the user views that text in the text display area (FIG. 6 and par. 53)).  


(i.e. the different elements of the sprocket wheel as shown include news, video, social, television, games, photos, weather, e-mail, check ins, text messaging, contacts, instant messaging, travel, banking, shopping, and sports. The smaller version of the sprocket may include summary categories that are expanded to show these categories (FIG. 12 and par. 108). Examiner note: the information is arranged in categories by application type).  


Regarding claim 25, Carmichael et al teaches the system of claim 24. Carmichael et al further teaches wherein the computing device is a mobile device (i.e. the sprocket style user interface can be used on a mobile phone screen (FIG. 11 and par. 89)).  

Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al in view of Sirpal et al (U.S. Patent Application 20160378281). 
(i.e. the menus are displayed in concentric wheels (FIG. 14 and par. 112)).  
Carmichael et al doesn’t expressly teach wherein the each of the first and second menus are adapted to be displayed in a horizontal orientation.
Sirpal et al teaches wherein the each of the first and second menus are adapted to be displayed in a horizontal orientation (i.e. display two levels of menus arranged in two horizontal rows (FIG. 4 and par. 49)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sirpal et al to display the menus in a horizontal orientation, because doing so would provide additional control functionality for user interfaces, to match the increasing capability and features of devices (par. 5).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al in view of Antipa (U.S. Patent Application 20160210001). 
Regarding claim 8, Carmichael et al teaches the method of claim 1. Carmichael et al further teaches providing, by the at least one processor, a third menu command for a third menu of one or more user-selectable menu items to be displayed on the menu portion of the AUI display in response to a user's selection (i.e. display a third concentric sprocket row (FIG. 14 and par. 112-113)).  

Antipa teaches wherein the first, second, and third menu are adapted to be collapsed whereby the AUI display is adapted to display no more than two of the first, second, and third menus concurrently (i.e. display only two hierarchy levels at once in concentric rings while navigating a hierarchical node structure (FIG. 3-4)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Antipa to display only two menu levels concurrently, because doing so would provide a less cluttered user interface, and would allow the user to better understand the details of each hierarchy level (par. 9).


Regarding claim 10, Carmichael et al and Antipa teach the method of claim 8. Carmichael et al further teaches wherein the aggregated information comprises only content not previously displayed on the AUI display (i.e. if there is new text associated with the selection, the user views that text in the text display area (FIG. 6 and par. 53)).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al in view of Battles et al (U.S. Patent Application 20040160463). 
(i.e. the active portions can be separated by a background color (FIG. 14 and par. 112)).  
Carmichael et al doesn’t expressly teach wherein at least 75% of the pixels are black.
Battles et al teaches wherein the first menu is adapted to be displayed on a background comprising pixels, wherein at least 75% of the pixels are black (i.e. currently-active menu options have white text on a black background (FIG. 1 and par. 29)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Battles et al to display the menu items on a black background, because doing so would reduce the amount of interference or obstruction by the menu items of the non-menu information (par. 6).






Conclusion

5.        THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
December 29, 2021